           Case 1:17-cv-08589-ALC Document 35 Filed 04/24/20 Page 1 of 1
THE WEITZ LAW FIRM, P.A.
                                                                          Bank of America Building
                                                                     18305 Biscayne Blvd., Suite 214
                                                                            Aventura, Florida 33160

April 15, 2020

VIA CM/ECF
Honorable Judge Andrew L. Carter, Jr.
United States District Court
Southern District of New York                                              4/24/20
40 Foley Square, Courtroom 705
New York, New York 10007

                 Re:   Vuppala v. 6093299 Canada Inc., d/b/a Gabriel Scott, et al.-
                       Case 1:17-cv-08589-ALC

Dear Judge Carter:

       The undersigned represents the Plaintiff in the above-captioned case matter.

        Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
the mandated closure of most non-essential public businesses in New York City, including the non-
responsive landlord/defendant’s tax payor company in this matter which appears to be temporarily
closed, as our Federal Express packages have been returned as undeliverable. Consequently, it is
very difficult for the parties to proceed adequately in this matter with discovery and/or any meaningful
settlement negotiations.

        Therefore, Plaintiff’s undersigned counsel hereby respectfully requests that the Court grant an
additional thirty (30) day stay of all deadlines in this matter. The undersigned has conferred with
counsel for tenant/defendant, who stated that he “did not expect we will oppose another 30-day
extension, but I am waiting for my client to get back to me to confirm.” As the initial stay is set to
expire, undersigned is filing this letter in the interim.

        The Court may wish to note that this is undersigned counsel's second request to stay this
matter. Thank you for your consideration of this necessary request.

                                              Sincerely,

                                              By: /S/ B. Bradley Weitz             .
                                                  B. Bradley Weitz, Esq. (BW 9365)
                                                  THE WEITZ LAW FIRM, P.A.
                                                  18305 Biscayne Blvd., Suite 214
                                                  Aventura, Florida 33160
                                                  Tel.: (305) 949-7777
                                                  Fax: (305) 704-3877
                                                  Email: bbw@weitzfirm.com


        4/24/20
